internal_revenue_service number release date index number ------------------------------ ------------------------------------- ------------------------------------------------ ----------------------------------- ----------------------- ------------------------------------------------------ - department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to cc tege eb hw plr-155911-05 date date ------------------------------------------------ ------------------------------------------------------------------------- the taxpayer is an entity organized under sec_501 of the code this is in reply to your letter dated date in which you requested a legend taxpayer --------------------------------------------- plan dear -------------- ruling on whether the plan qualifies as an educational_assistance program under sec_127 of the internal_revenue_code code taxpayer is a bargaining agent and has established the plan pursuant to a collective bargaining agreement with employees the plan covers only employees covered by the collective bargaining agreement and provides each eligible_employee up to dollar_figure per plan_year toward tuition fees and books to complete one or more courses successfully at an eligible_educational_institution within the meaning of sec_529 all bargaining unit employees are eligible to participate in the plan provided they are credited with a year_of_service under the retirement_plan and are otherwise active on certain dates of the year to be reimbursed the employee must complete the course and earn a grade of c or better no one eligible to participate in the plan owns more than five percent of the stock or the capital or profits interest in the employer the plan does not provide eligible employees with a choice between educational_assistance and other remuneration includible in gross_income the plan is not funded the taxpayer plr-155911-05 distributes a notice to each eligible_employee of the availability and terms of the plan on an annual basis sec_127 of the code provides that gross_income of an employee does not include amounts paid or expenses_incurred by the employer for educational_assistance to the employee if the assistance is furnished pursuant to a program which is described in subsection b sec_127 of the code provides that the program must benefit employees who qualify under a classification set up by the employer and found by the secretary not to be discriminatory in favor of employees who are highly compensated employees or their dependents for purposes of this paragraph there shall be excluded from consideration employees not included in the program who are included in a unit of employees covered by a collective bargaining agreement between employee_representatives and one or more employers if there is evidence that educational_assistance benefits were the subject of good_faith bargaining between such employee_representatives and such employer or employers shall not be considered discriminatory because members of the prohibited_group in fact utilize the program to a greater degree than eligible employees who are not within the prohibited_group nor will reasonable conditions such as successfully completing the course remaining in the employment of the employer after completing a course or attaining a specific grade be evidence of discrimination in coverage sec_1_127-2 of the income_tax regulations provides that a program sec_127 of the code states that not more than percent of the amounts paid_or_incurred by the employer for educational_assistance during the year may be provided for the class of individuals who are shareholders or owners or their spouses or dependents each of whom owns more than percent of the stock or of the capital or profits interest in the employer sec_127 of the code provides that a program must not provide eligible employees with a choice between educational_assistance and other remuneration includible in gross_income sec_127 of the code provides that a program is not required to be funded sec_127 of the code provides that reasonable notification of the availability and terms of the program must be provided to eligible employees sec_127 of the code provides that educational_assistance means a the payment by an employer or expenses_incurred by or on behalf of an employee for education of the employee including but not limited to tuition fees and similar plr-155911-05 payments books supplies and equipment and b the provision by an employer of courses of instruction for such employee including books supplies and equipment but does not include payment for or the provision of tools or supplies which may be retained by the employee after completion of a course of instruction or meals lodging or transportation the type of benefits provided under the plan meet the definition of educational_assistance and no eligible_employee is a five_percent_shareholder or owner the employees are not offered a choice between educational_assistance and other remuneration includible in gross_income and reasonable notice of the availability and terms of the plan are provided on an annual basis in addition the plan satisfies the eligibility_test under sec_127 of the code accordingly based on the information provided and representations made we conclude that the first dollar_figure in educational_assistance provided to an employee during a calendar_year under the plan will not be included in the employee’s gross_income pursuant to sec_127 of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harry beker chief health and welfare branch office of division counsel associate chief_counsel tax exempt government entities
